
	
		II
		112th CONGRESS
		2d Session
		S. 3388
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Lautenberg (for
			 himself, Mr. Schumer,
			 Mr. Cardin, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  ensure that sewage treatment plants monitor for and report discharges of raw
		  sewage, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sewage Overflow Community
			 Right-to-Know Act.
		2.DefinitionsSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(26)Treatment
				worksThe term treatment works has the meaning given
				the term in section
				212.
				.
		3.Monitoring,
			 reporting, and public notification of sewer overflowsSection 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342) is amended by adding at the end the
			 following:
			
				(s)Sewer overflow
				monitoring, reporting, and notifications
					(1)DefinitionsIn
				this subsection:
						(A)Sanitary sewer
				overflow
							(i)In
				generalThe term sanitary sewer overflow means an
				overflow, spill, release, or diversion of wastewater from a sanitary sewer
				system.
							(ii)InclusionsThe
				term sanitary sewer overflow includes—
								(I)overflows or
				releases of wastewater that reach waters of the United States;
								(II)overflows or
				releases of wastewater in the United States that do not reach waters of the
				United States; and
								(III)wastewater
				backups into buildings that are caused by blockages or flow conditions in a
				sanitary sewer other than a building lateral.
								(iii)ExclusionsThe
				term sanitary sewer overflow does not include—
								(I)municipal
				combined sewer overflows or other discharges from the combined portion of a
				municipal combined storm and sanitary sewer system; or
								(II)wastewater
				backups into buildings caused by a blockage or other malfunction of a building
				lateral that is privately owned.
								(B)Sewer
				overflowThe term sewer overflow means a sanitary
				sewer overflow or a municipal combined sewer overflow.
						(C)Single-family
				residence
							(i)In
				generalThe term single-family residence means an
				individual dwelling unit.
							(ii)InclusionsThe
				term single-family residence includes—
								(I)an
				apartment;
								(II)a
				condominium;
								(III)a house;
				and
								(IV)a
				dormitory.
								(iii)ExclusionsThe
				term single-family residence does not include the common areas of
				a multidwelling structure.
							(2)General
				requirementsAfter the last day of the 180-day period beginning
				on the date on which regulations are promulgated under paragraph (5), a permit
				issued, renewed, or modified under this section by the Administrator or the
				State, as applicable, for a publicly owned treatment works shall require, at a
				minimum, beginning on the date of the issuance, modification, or renewal, that
				the owner or operator of the treatment works—
						(A)institute and use
				a feasible methodology, technology, or management program for monitoring sewer
				overflows to alert the owner or operator to the occurrence of a sewer overflow
				in a timely manner;
						(B)in the case of a
				sewer overflow that has the potential to affect human health, notify the public
				of the overflow as soon as practicable but not later than 24 hours after the
				time the owner or operator knows of the overflow;
						(C)in the case of a
				sewer overflow that may imminently and substantially endanger human health,
				notify public health authorities and other affected entities, such as public
				water systems, of the overflow immediately after the owner or operator knows of
				the overflow;
						(D)report each sewer
				overflow on the discharge monitoring report of the owner or operator to the
				Administrator or the State, as applicable, by describing—
							(i)the magnitude,
				duration, and suspected cause of the overflow;
							(ii)the steps taken
				or planned to reduce, eliminate, or prevent recurrence of the overflow;
				and
							(iii)the steps taken
				or planned to mitigate the impact of the overflow; and
							(E)annually report
				to the Administrator or the State, as applicable, the total number of sewer
				overflows in a calendar year, including—
							(i)the details of
				how much wastewater was released per incident;
							(ii)the duration of
				each sewer overflow;
							(iii)the location of
				the overflow and any potentially affected receiving waters;
							(iv)the responses
				taken to clean up the overflow; and
							(v)the actions taken
				to mitigate impacts and avoid further sewer overflows at the site.
							(3)Exceptions
						(A)Notification
				requirementsThe notification requirements of subparagraphs (B)
				and (C) of paragraph (2) shall not apply to a sewer overflow that is a
				wastewater backup into a single-family residence.
						(B)Reporting
				requirementsThe reporting requirements of subparagraphs (D) and
				(E) of paragraph (2) shall not apply to a sewer overflow that is a release of
				wastewater that—
							(i)occurs in the
				course of maintenance of the treatment works;
							(ii)is managed
				consistently with the best management practices of the treatment works;
				and
							(iii)is intended to
				prevent sewer overflows.
							(4)Report to
				EPAEach State shall provide to the Administrator annually a
				summary of sewer overflows that occur in the State.
					(5)Rulemaking by
				EPANot later than 1 year after the date of enactment of this
				subsection, the Administrator, after providing notice and an opportunity for
				public comment, shall promulgate regulations to implement this subsection,
				including regulations—
						(A)to establish a
				set of criteria to guide the owner or operator of a publicly owned treatment
				works in—
							(i)assessing whether
				a sewer overflow may imminently and substantially endanger human health;
				and
							(ii)developing
				communication measures that are sufficient to give notice under subparagraphs
				(B) and (C) of paragraph (2); and
							(B)to define the
				terms feasible and timely as those terms apply to
				paragraph (2)(A), including site specific conditions.
						(6)Approval of
				State notification programs
						(A)Requests for
				approval
							(i)In
				generalAfter the date on which regulations are promulgated under
				paragraph (5), a State may submit to the Administrator evidence that the State
				has in place a legally enforceable notification program that is substantially
				equivalent to the requirements of subparagraphs (B) and (C) of paragraph
				(2).
							(ii)Program review
				and authorizationIf the evidence submitted by a State under
				clause (i) shows the notification program of the State to be substantially
				equivalent to the requirements of subparagraphs (B) and (C) of paragraph (2),
				the Administrator shall authorize the State to carry out that program instead
				of those requirements.
							(iii)Factors for
				determining substantial equivalencyIn carrying out a review of a
				State notification program under clause (ii), the Administrator shall take into
				account—
								(I)the scope of
				sewer overflows for which notification is required;
								(II)the length of
				time during which notification must be made;
								(III)the number of
				persons that must be notified of sewer overflows;
								(IV)the scope of
				enforcement activities ensuring that notifications of sewer overflows are made;
				and
								(V)such other
				factors as the Administrator considers to be appropriate.
								(B)Review
				periodIf a State submits evidence with respect to a notification
				program under subparagraph (A)(i) in the 30-day period beginning on the date of
				promulgation of regulations under paragraph (5), the requirements of
				subparagraphs (B) and (C) of paragraph (2) shall not apply to a publicly owned
				treatment works located in the State until the date on which the Administrator
				completes a review of the notification program under subparagraph
				(A)(ii).
						(C)Withdrawal of
				authorizationIf the Administrator, after conducting a public
				hearing, determines that a State is not administering and enforcing a State
				notification program authorized under subparagraph (A)(ii) in accordance with
				the requirements of this paragraph, the Administrator shall so notify the State
				and, if appropriate corrective action is not taken within a reasonable time,
				not to exceed 90 days, the Administrator shall withdraw authorization of the
				program and enforce the requirements of subparagraphs (B) and (C) of paragraph
				(2) with respect to the State.
						(7)Special rules
				concerning application of notification requirementsBeginning on
				the day after the 30-day period that begins on the date of promulgation of
				regulations under paragraph (5), the requirements of subparagraphs (B) and (C)
				of paragraph (2) shall—
						(A)apply to the
				owner or operator of a publicly owned treatment works and be subject to
				enforcement under section 309; and
						(B)supersede any
				notification requirements contained in a permit issued under this section for
				the treatment works to the extent that the notification requirements are less
				stringent than the notification requirements of subparagraphs (B) and (C) of
				paragraph (2), until such date as a permit is issued, renewed, or modified
				under this section for the treatment works in accordance with paragraph
				(2).
						.
		4.Eligibility for
			 assistance
			(a)Purpose of
			 State revolving fundSection
			 601(a) of the Federal Water Pollution Control Act (33 U.S.C. 1381(a)) is
			 amended—
				(1)by striking
			 and the first place it appears; and
				(2)by inserting
			 after section 320 the following: , and (4) for the
			 implementation of requirements to monitor for sewer overflows under section
			 402.
				(b)Water pollution
			 control revolving loan fundsSection 603(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1383(c)) is amended—
				(1)by striking
			 and the first place it appears; and
				(2)by inserting
			 after section 320 of this Act the following: , and (4)
			 for the implementation of requirements to monitor for sewer overflows under
			 section 402.
				5.Effect of
			 ActNothing in this Act or an
			 amendment made by this Act—
			(1)limits the ability of any State to
			 implement or enforce a more stringent monitoring or notification standard than
			 the applicable standard under the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.);
			(2)authorizes any sewer overflow; or
			(3)supplants or diminishes any obligation to
			 comply with any requirement of the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.) or any other Federal or State law.
			
